Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows: cancel claims 21-25.
Election/Restrictions
This application is in condition for allowance except for the presence of claims  directed to claims 21-25 which are non-elected without traverse.  Accordingly, claims 21-25 have been cancelled.

Allowable Subject Matter
Claims 1-14, and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: a first die having a first surface and an opposing second surface in a first dielectric layer; a magnetic core inductor, having a first surface and an opposing second surface, in the first dielectric layer, wherein the magnetic core inductor includes: a first conductive pillar at least partially surrounded by a magnetic material, wherein a height of the first conductive pillar is between 50 microns and 500 microns; and a second conductive pillar coupled to the first conductive pillar; and a second die having a first surface and an opposing second surface, in a second dielectric layer, wherein the second dielectric layer is on the first dielectric layer, and wherein the first surface of the second die is coupled to the second surface of the magnetic core inductor (claims 1-7) a magnetic core inductor having a first surface and an opposing second surface in a first dielectric layer, wherein the magnetic core inductor includes a first conductive pillar at least partially surrounded by a magnetic material and a second conductive pillar coupled to the first conductive pillar, wherein a height of the first conductive pillar is between 50 microns and 500 microns; and a die having a first surface and an opposing second surface in a second dielectric layer, wherein the second dielectric layer is on the first dielectric layer, and wherein the first surface of the die is coupled to the second surface of the magnetic core inductor (claims 8-16) forming a first conductive pillar in a first dielectric layer having a first surface and an opposing second surface; forming a second conductive pillar in the first dielectric layer having a first surface and an opposing second surface; forming a magnetic material at least partially around the first conductive pillar; forming a first interconnect between the first conductive pillar and a die at the second surface; forming a second interconnect between the second conductive pillar and the die at the second surface; and forming a conductive pathway between the first surface of the first conductive pillar and the first surface of the second conductive pillar (claims 17-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY SMITH/Primary Examiner, Art Unit 2817